DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed on 06/21/2022.
No claim has been amended, and claim 1 was previously canceled.  Currently, claims 2-21 are pending.

Terminal Disclaimer

The terminal disclaimer filed on 06/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,776,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks

Amendment to Specification filed on 06/21/2022 is effective to overcome the objection to Specification presented in the previous Office action.  Therefore, the previous objection to Specification has been withdrawn.

In view of the terminal disclaimer filed and approved on 06/21/2022, the double patenting rejection with respect to U.S. Patent No. 10,776,428 has been withdrawn.

Claims 2-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art of record in the field of processing transaction/order requests against order books (i.e., ordered lists) in trading systems/environments fails to teach, suggest or render obvious a method/system for retrospectively processing a data structure including a plurality of entries comprising at least following steps of
selecting a first entry from the plurality of entries that corresponds to a first data transaction request that is determined to have failed in execution against at least one of the two ordered lists;
iterating, from the selected first entry, through the plurality of entries of the data structure to determine a second entry in the data structure that includes a snapshot of at least one of the two ordered lists, wherein the snapshot includes data for contra-side data transaction request(s) that could have resulted in execution of the first data transaction request against the at least one of the two ordered lists;
based on the determined second entry, determining, from the plurality of entries, a third entry that has a timestamp greater than the second entry and includes a third data transaction request that resulted in modification of the at least one of the two ordered lists so that first data transaction request failed in execution against the at least one of the two ordered lists; and
storing a time delta between the timestamp in the third entry and the timestamp in the first entry
As similarly or equivalently presented in independent claims 2, 15 and 21.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-14 and 16-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164